DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
 	Claims 1-7 are pending, all of which have been considered on the merits.

Information Disclosure Statement
	The IDS submitted 7/29/2021 has been received.  All references cited therein have been fully considered.  Those references “lined-through” were previously made of record on PTO-892 forms.

Claim Interpretation
	For clarity, the broadest reasonable interpretation of the claims is as follows:
	Claim 1 is directed to a composition.  The composition comprises an immune modulating component.  Use of the transitional phrase “comprising” to define the contents of the composition means the composition can contain additional (unrecited) elements in addition to the immune modulating component.  However, the immune modulation component is defined as consisting of (i.e. limited to) only the following:
	(i) a first fraction of a first quantity of bovine colostrum, 
	(ii) a second fraction of a second quantity of bovine colostrum, and
	(iii) egg yolk.  
	Because the immune modulating component of the claimed composition is limited to consisting of the above three elements, no additional immune modulating components may be present in the overall composition (such as antibodies having molecular weights over 10,000 Da present in unfractionated bovine colostrum). 
as having a first upper weight molecular cutoff of about 10,000 Da.  This is understood to mean that the (i) first fraction contains at least one molecules(s) from bovine colostrum having a molecular weight under about 10,000 Da.  The (i) first fraction is not required to comprise all molecule(s) from bovine colostrum having a molecular weight under about 10,000 Da.  
	The claim further defines the (ii) second fraction of a second quantity of bovine colostrum as having a second upper molecular weight cutoff of about 4,000 Da.  The claim goes on to describe the manner in which the second fraction is isolated.  The manner of isolation clarifies that the second fraction contains all molecules of bovine colostrum having a molecular weight of about 4,000 Da or less.  
Furthermore, though the claim states that the second fraction of the second quantity of bovine colostrum is separate from the first quantity, because the claim is ultimately to a composition (and requires the first and second fraction to be combined with one another), the source of the molecules satisfying the limitations of the first fraction and second fraction may be from the same colostrum source.  Fractions of bovine colostrum containing all molecules having a molecular weight at and below 4,000 Da will reads on both the (i) first fraction, and (ii) second fraction.  Alternatively, fractions of bovine colostrum containing all molecules having a molecular weight at and below about 10,000 Da will also read on both (i) first fraction, and (ii) second fraction (those molecules having a weight of about 4,000 Da and under will read on the second fraction).  
	The claim requires the first fraction, second fraction and the egg yolk to be combined.

	Claim 6 limits the wt% of each of the (i) first fraction, (ii) second fraction, and (iii) egg yolk.  The claim uses the term about to describe the wt%, thus slightly more or less than the actual recited value is permissible.  However the sum of the wt% of the (i) first fraction, (ii) second fraction, and (iii) egg yolk must be 100% of the immune modulating component (this is required by the fact that the immune modulating component consists of (i) the first fraction, (ii) the second fraction, and (iii) the egg yolk).  

	Claim 7 specify the manner in which the (i) first fraction is obtained.  This information clarifies that claim 7 is interpreted as requiring the (i) first fraction to require all molecules present in bovine colostrum having molecular weight at and under 10,000 Da.  

Status of Prior Rejections
	Cancellation of claims 9, 11-16 and 20 render all rejections thereof moot.
	The only rejections previously standing over claims 1-7 were obviousness type nonstatutory double patenting rejections over US Patent 10471100.  A terminal disclaimer has been filed, accepted and recorded over US Patent 10471100, thereby obviating the basis of the prior rejection.

Allowable Subject Matter
	Claims 1-7 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/              Primary Examiner, Art Unit 1633